EXHIBIT 10.1


AMENDMENT AND RESTATEMENT AGREEMENT
AMENDMENT AND RESTATEMENT AGREEMENT, dated as of October 14, 2016 (this
“Restatement Agreement”), among vantiv, LLC, a Delaware limited liability
company (the “Borrower”), vantiv Holding, LLC, a Delaware limited liability
company (“Holdco”), the other Loan Parties (as defined in the Original Credit
Agreement referred to below), JPMorgan Chase Bank, N.A., as administrative agent
under the Original Credit Agreement (in such capacity, the “Administrative
Agent”), the L/C Issuer, the Swing Line Lender, certain Lenders party to the
Original Credit Agreement (as defined therein) and the New Lenders (as defined
below).
WHEREAS, pursuant to the Amended and Restated Loan Agreement, dated as of
June 13, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified prior to the date hereof, the “Original Credit Agreement”),
by and among the Borrower, the financial institutions from time to time party
thereto (the “Existing Lenders”), the Administrative Agent and the other agents
parties thereto, the Existing Lenders have agreed to make, and have made,
certain loans and other extensions of credit to the Borrower;


WHEREAS, the Borrower has requested, and certain Existing Lenders party hereto
have agreed, to extend the maturity date of such Existing Lender’s Revolving
Credit Commitments and Term A-2 Loans, and otherwise modify the terms of such
Revolving Credit Commitments and Term A-2 Loans, on and subject to the terms and
conditions set forth in this Restatement Agreement;


WHEREAS, the Borrower has requested, and certain Existing Lenders party hereto
and the New Lenders have agreed to provide, certain New Loan Commitments (as
defined below), on and subject to the terms and conditions set forth in this
Restatement Agreement; and


WHEREAS, the Borrower has requested, and the Administrative Agent, the Existing
Lenders party hereto and the New Lenders have agreed, to amend the Original
Credit Agreement as provided herein, on and subject to the terms and conditions
set forth in this Restatement Agreement and the Restated Credit Agreement
referred to below.


NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:


Section 1.    Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Original Credit
Agreement or the Restated Credit Agreement, as the context may require.
Section 2.    New Revolving Credit Commitments.
WHEREAS, pursuant to Section 2.15 of the Original Credit Agreement, the Borrower
hereby makes an Extension Offer to each Existing Lender with a Revolving Credit
Commitment and Revolving Exposure immediately prior to the Restatement Effective
Date (as defined below) (each, an “Existing Revolving Lender”; such existing
Revolving Credit Commitment held by it, its “Existing Revolving Credit
Commitment”; and such related Revolving Exposure, such Existing Revolving
Lender’s “Existing Revolving Exposure”), and each Existing Revolving Lender that
has executed and delivered a signature page to this Restatement Agreement as an
“Extending Revolving Lender” (an “Extending Revolving Lender Addendum”) hereby
agrees, to extend the maturity date of all of each such Existing Revolving
Lender’s Existing Revolving Credit Commitments (or such lesser amount as set
forth opposite such Extending Revolving Lender’s name




--------------------------------------------------------------------------------




on Schedule 1 attached hereto) to the date that is the five-year anniversary of
the Restatement Effective Date (with a concurrent extension of all related
Existing Revolving Exposure with respect to such Existing Revolving Credit
Commitments), and otherwise modify the terms of such extended Existing Revolving
Credit Commitments (and such related Existing Revolving Exposure), as a new
tranche of Revolving Credit Commitments (and related Revolving Exposure), in
each case on and subject to the terms and conditions set forth in this
Restatement Agreement (such extended and modified tranche of Revolving Credit
Commitments, the “Extended Revolving Credit Commitments”; the related Revolving
Exposure, the “Extended Revolving Exposure”; and such Lenders, collectively, the
“Extending Revolving Lenders”); and


WHEREAS, pursuant to Section 2.14 of the Original Credit Agreement, the Borrower
hereby notifies the Administrative Agent that the Borrower hereby requests to
effect, and each Person (other than an Extending Revolving Lender in its
capacity as such) that has executed and delivered a signature page to this
Restatement Agreement as an “Increase Revolving Lender” (an “Increase Revolving
Lender Addendum”; each such Person, an “Increase Revolving Lender”; and the
Increase Revolving Lenders, collectively with the Extending Revolving Lenders,
the “New Revolving Lenders”) hereby agrees to provide, a Revolving Credit
Commitment Increase on the Restatement Effective Date in the amount set forth
opposite such Increase Revolving Lender’s name on Schedule 1 attached hereto
(each such commitment, an “Increase Revolving Credit Commitment”; the related
Revolving Exposure, the “Increase Revolving Exposure”; the Increase Revolving
Credit Commitments, collectively with the Extended Revolving Credit Commitments,
the “New Revolving Credit Commitments”; and the related Increase Revolving
Exposure, collectively with the Extended Revolving Exposure, the “New Revolving
Exposure”), as an aggregate increase of $225 million in the new tranche of
Extended Revolving Credit Commitments (such new tranche of Extended Revolving
Credit Commitments and Increase Revolving Credit Commitments, the “New Revolving
Facility”), in each case on and subject to the terms and conditions set forth in
this Restatement Agreement.


NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the Borrower, the Extending Revolving Lenders and the Increase
Revolving Lenders agree as follows (with each of the following provisions to be
effected on the Restatement Effective Date, immediately prior to the
transactions contemplated by Section 6 below and substantially contemporaneously
with the transactions contemplated by Sections 3 and 4 below):


(a)    Effective as of the Restatement Effective Date, (i) pursuant to Section
2.15 of the Original Credit Agreement, each Extending Revolving Lender agrees to
extend all of its Existing Revolving Credit Commitments (and related Existing
Revolving Exposure) (or such lesser amount as set forth opposite such Extending
Revolving Lender’s name on Schedule 1 attached hereto) as New Revolving Credit
Commitments (and New Revolving Exposure) on the Restatement Effective Date in a
principal amount equal to its Existing Revolving Credit Commitments (and related
Existing Revolving Exposure) (or such lesser amount as set forth opposite such
Extending Revolving Lender’s name on Schedule 1 attached hereto) so extended and
(ii) pursuant to Section 2.14 of the Original Credit Agreement, each Increase
Revolving Lender agrees to provide a New Revolving Credit Commitment to the
Borrower on the Restatement Effective Date in a principal amount equal to its
Increase Revolving Credit Commitment as set forth opposite such Increase
Revolving Lender’s name on Schedule 1 attached hereto (and to provide its
related New Revolving Exposure), in each case on and subject to the terms and
conditions set forth in this Restatement Agreement, and in each case under
clauses (i) and (ii) of this clause (a), (A) the Revolving Loans made and other
Revolving Exposure extended in respect of the Extended Revolving Credit
Commitments and the Increase Revolving Credit Commitments shall constitute the
same Class of Revolving Loans and Revolving Exposure and (B) such Extended
Revolving Credit Commitments and Increase Revolving Credit Commitments shall
constitute the same Class of Revolving Credit Commitments and be a part of the
New Revolving Facility.


2



--------------------------------------------------------------------------------




(b)    Each Increase Revolving Lender will make any new Revolving Loans (or fund
participating interests with respect to any new Letters of Credit) requested to
be made by the Borrower on the Restatement Effective Date in accordance with
Section 2.5 (or Section 2.3 with respect to Letters of Credit) of the Original
Credit Agreement in the amount of its Revolver Percentage of the New Revolving
Credit Commitments by making such amounts available to the Administrative Agent,
in the manner contemplated by Section 2.5 (or Section 2.3) of the Original
Credit Agreement. The commitments of the Increase Revolving Lenders and the
extension undertakings of the Extending Revolving Lenders are several, and no
such Lender will be responsible for any other such Lender’s failure to provide
(including by extension) its New Revolving Credit Commitment (or related New
Revolving Exposure). Any new Revolving Loans made in respect of the New
Revolving Credit Commitments may from time to time be Base Rate Loans or
Eurodollar Loans, as determined by the Borrower and notified to the
Administrative Agent as contemplated by Section 2.5 of the Original Credit
Agreement. On the Restatement Effective Date, the assignments, assumptions and
purchases provided for in Section 2.14(d)(i) of the Original Credit Agreement
shall be effected.
(c)    Notwithstanding anything herein or in the Restated Credit Agreement to
the contrary, (i) on the Restatement Effective Date, (A) the Borrower shall pay
(x) all accrued and unpaid interest with respect to any loans under the Extended
Revolving Credit Commitments and (y) all accrued and unpaid commitments fees
with respect to the Extended Revolving Credit Commitments, in each case
outstanding immediately prior to such date and such loans, if any, shall be
automatically converted to new Eurodollar Loans having an Interest Period ending
November 15, 2016 and (B) any new Revolving Loans made on the Restatement
Effective Date shall initially be made as Eurodollar Loans having an Interest
Period ending November 15, 2016 and (ii) the Extending Revolving Lenders hereby
waive (A) the notice requirements of Section 2.5 of the Original Credit
Agreement with respect to the conversion of the interest rate applicable to
loans under the Extended Revolving Credit Commitments and the Borrowing of any
new Revolving Loans on the Restatement Effective Date and (B) any indemnity
claim for LIBOR breakage costs under Section 8.1(a) of the Original Credit
Agreement in connection with the repayment of interest and the conversion to a
new Interest Period on the Restatement Effective Date as described above.
(d)    The Borrower, each Extending Revolving Lender and the Administrative
Agent hereby agree that this Restatement Agreement constitutes an Extension
Offer (and the Borrower’s notice to the Administrative Agent in respect thereof)
with respect to the Existing Revolving Credit Commitments (and related Existing
Revolving Exposure) for purposes of Section 2.15 of the Original Credit
Agreement. Each of the L/C Issuer and the Swing Line Lender hereby consents to
the Extension effected pursuant to this Section 2 and the Administrative Agent
waives any requirement for any additional notice period in respect thereof under
Section 2.15(d) of the Original Credit Agreement.
(e)    The Borrower, each Increase Revolving Lender and the Administrative Agent
hereby agree that this Restatement Agreement constitutes an Incremental
Amendment (and the Borrower’s notice to the Administrative Agent in respect
thereof) with respect to the Increase Revolving Credit Commitments for purposes
of Section 2.14 of the Original Credit Agreement. Each of the Administrative
Agent, the L/C Issuer and the Swing Line Lender hereby consents to each Increase
Revolving Lender’s providing its Increase Revolving Credit Commitment (and
related Increase Revolving Exposure).
(f)    On the Restatement Effective Date, for purposes of effecting the
transactions contemplated by this Section 2, the Original Credit Agreement shall
be amended to give effect to the modifications thereto establishing or
specifically relating to the New Revolving Credit Commitments (and related New
Revolving Exposure) that are reflected in the form of Amended and Restated Loan
Agreement set forth as Exhibit A hereto (but not the other modifications
reflected in such Exhibit A).


3



--------------------------------------------------------------------------------




Section 3.    New Term A-3 Loans.
WHEREAS, pursuant to Section 2.15 of the Original Credit Agreement, the Borrower
hereby makes an Extension Offer to each Existing Lender with a Term A-2 Loan
outstanding immediately prior to the Restatement Effective Date (each, an
“Existing Term A Lender”; such existing Term A-2 Loans held by it, its “Existing
Term A Loans”), and each Existing Term A Lender that has executed and delivered
a signature page to this Restatement Agreement as an “Extending Term A-3 Lender”
(an “Extending Term A-3 Lender Addendum”) hereby agrees, to extend the maturity
date of all of each such Existing Term A Lender’s Existing Term A Loans (or such
lesser amount as set forth opposite such Existing Term A Lender’s name on
Schedule 1 attached hereto) to the date that is the five-year anniversary of the
Restatement Effective Date, and otherwise modify the terms of such extended
Existing Term A Loans, as a new tranche of Term Loans, in each case on and
subject to the terms and conditions set forth in this Restatement Agreement
(such extended and modified tranche of Term Loans, the “Extended Term A-3
Loans”; such Lenders, collectively, the “Extending Term A-3 Lenders”; and the
Extending Term A-3 Lenders, collectively with the Extending Revolving Lenders,
the “Extending Lenders”); and


WHEREAS, pursuant to Section 2.14 of the Original Credit Agreement, the Borrower
hereby notifies the Administrative Agent that the Borrower hereby requests to
effect, and each Person (other than an Extending Term A-3 Lender in its capacity
as such) that has executed and delivered a signature page to this Restatement
Agreement as an “Increase Term A-3 Lender” (an “Increase Term A-3 Lender
Addendum”; each such Person, an “Increase Term A-3 Lender”; and the Increase
Term A-3 Lenders, collectively with the Extending Term A-3 Lenders, the “Term
A-3 Lenders”) hereby agrees to provide (whether by funding such Increase Term
A-3 Loans (as defined below) or pursuant to a Term B to Term A-3 Conversion (as
defined below) of Existing Term B Loans (as defined below) held by it), a Term
Commitment Increase on the Restatement Effective Date in a principal amount
equal to such Person’s commitment to provide Increase Term A-3 Loans (as defined
below) as set forth opposite such Increase Term A-3 Lender’s name on Schedule 1
attached hereto (each such commitment, an “Increase Term A-3 Loan Commitment”;
the loans made (including pursuant to Term B to Term A-3 Conversions) in respect
of the Increase Term A-3 Loan Commitments, the “Increase Term A-3 Loans”; and
the Increase Term A-3 Loans, collectively with the Extended Term A-3 Loans, the
“Term A-3 Loans”), as an aggregate increase of $650 million in aggregate
principal amount of the new tranche of Extended Term A-3 Loans (such new tranche
of Extended Term A-3 Loans and Increase Term A-3 Loans, the “Term A-3
Facility”), in each case on and subject to the terms and conditions set forth in
this Restatement Agreement.


NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the Borrower, the Extending Term A-3 Lenders and the Increase Term
A-3 Lenders agree as follows (with each of the following provisions to be
effected on the Restatement Effective Date, immediately prior to the
transactions contemplated by Section 6 below and substantially contemporaneously
with the transactions contemplated by Section 2 above and Section 4 below):


(a)    Effective as of the Restatement Effective Date, (i) pursuant to Section
2.15 of the Original Credit Agreement, each Extending Term A-3 Lender agrees to
extend all of its Existing Term A Loans as Term A-3 Loans (or such lesser amount
as set forth opposite such Extending Term A-3 Lender’s name on Schedule 1
attached hereto) on the Restatement Effective Date in a principal amount equal
to its Existing Term A Loans (or such lesser amount as set forth opposite such
Extending Term A-3 Lender’s name on Schedule 1 attached hereto) and (ii)
pursuant to Section 2.14 of the Original Credit Agreement, each Increase Term
A-3 Lender agrees to make Term A-3 Loans to the Borrower on the Restatement
Effective Date in a principal amount equal to its Increase Term A-3 Loan
Commitment as set forth opposite such Increase Term A-3 Lender’s name on
Schedule 1 attached hereto (whether by funding such Increase Term A-3 Loans or


4



--------------------------------------------------------------------------------




pursuant to a Term B to Term A-3 Conversion of Existing Term B Loans held by
it), in each case on and subject to the terms and conditions set forth in this
Restatement Agreement, and in each case under clauses (i) and (ii) of this
clause (a), the Extended Term A-3 Loans and the Increase Term A-3 Loans shall
constitute the same Class of Term A-3 Loans and be a part of the Term A-3
Facility.
(b)     Each Increase Term A-3 Lender will make its Term A-3 Loans to the
Borrower on the Restatement Effective Date by making available to the
Administrative Agent, in the manner contemplated by Section 2.5 of the Original
Credit Agreement, and/or by Term B to Term A-3 Conversion of Existing Term B
Loans held by it in accordance with Section 3(c) below, an amount equal to its
Increase Term A-3 Loan Commitment. The commitments of the Increase Term A-3
Lenders and the extension undertakings of the Extending Term A-3 Lenders are
several, and no such Lender will be responsible for any other such Lender’s
failure to provide (including by extension or by Term B to Term A-3 Conversion)
its Term A-3 Loan. The Term A-3 Loans may from time to time be Base Rate Loans
or Eurodollar Loans, as determined by the Borrower and notified to the
Administrative Agent as contemplated by Section 2.5 of the Original Credit
Agreement.
(c)    If any Increase Term A-3 Lender holds any Existing Term B Loans, such
Increase Term A-3 Lender may elect by notice to the Administrative Agent
pursuant to procedures specified by the Administrative Agent to satisfy all (or,
if the aggregate principal amount of such Increase Term A-3 Lender’s Increase
Term A-3 Loan Commitment exceeds the aggregate principal amount of Existing Term
B Loans held by it immediately prior to the Restatement Effective Date (and not
converted into New Term B Loans), a portion equal to the entire aggregate
principal amount of Existing Term B Loans so held by it (and not converted into
New Term B Loans) of its Term A-3 Loan Commitment by converting, subject to the
limitations set forth in the following proviso and pursuant to procedures
determined by the Administrative Agent, an aggregate principal amount of its
Existing Term B Loans (excluding Existing Term B Loans converted into New Term B
Loans) into Term A-3 Loans of the same principal amount as the aggregate amount
of Existing Term B Loans so converted (each, a “Term B to Term A-3 Conversion”;
each Increase Term A-3 Lender electing to make a Term B to Term A-3 Conversion,
a “Term B to Term A-3 Converting Lender”; and the Existing Term B Loans so
converted, the “Term B to Term A-3 Converted Term Loans”); provided, however,
that (i) in no event shall the aggregate principal amount of Existing Term B
Loans converted by any Increase Term A-3 Lender into Term A-3 Loans exceed the
Increase Term A-3 Loan Commitment set forth opposite such Increase Term A-3
Lender’s name on Schedule 1 attached hereto and (ii) the aggregate principal
amount of any Existing Term B Loans held by any Lender in excess of the amount
of such Lender’s Increase Term A-3 Loan Commitment, if any, plus such Lender’s
New Term B Loans to be funded pursuant to a Term B to New Term B Conversion, if
any, shall be prepaid on the Restatement Effective Date in accordance with
Section 4(d) below. For purposes of this Restatement Agreement, the Original
Credit Agreement and the Restated Credit Agreement, each Term B to Term A-3
Converting Lender’s Term B to Term A-3 Converted Term Loans shall be deemed to
have been repaid with the proceeds of such Term B to Term A-3 Converting
Lender’s Increase Term A-3 Loans into which they are converted; provided that
the Borrower shall pay to each Term B to Term A-3 Converting Lender on the
Restatement Effective Date an amount in cash equal to all accrued and unpaid
interest on its Term B to Term A-3 Converted Term Loans as of the Restatement
Effective Date. On the Restatement Effective Date, each Term B to Term A-3
Converting Lender will be deemed (pursuant to a Term B to Term A-3 Conversion of
the Existing Term B Loans held by it) to have made Increase Term A-3 Loans in
the amount of its Term B to Term A-3 Converted Term Loans, and each Increase
Term A-3 Lender will make Increase Term A-3 Loans by funding its Increase Term
A-3 Loan Commitment in cash in the amount, if any, by which such Increase Term
A-3 Loan Commitment exceeds the aggregate amount of its Term B to Term A-3
Converted Term Loans.


5



--------------------------------------------------------------------------------




(d)    Notwithstanding anything herein or in the Restated Credit Agreement to
the contrary, (i) on the Restatement Effective Date, (A) the Borrower shall pay
all accrued and unpaid interest with respect to the Existing Term A Loans
outstanding immediately prior to such date that will become Extended Term A-3
Loans on such date, (B) all Extended Term A-3 Loans outstanding as of such date
shall be automatically converted to new Eurodollar Loans having an Interest
Period ending November 15, 2016, and (C) all Increase Term A-3 Loans made on the
Restatement Effective Date shall initially be made as Eurodollar Loans having an
Interest Period ending November 15, 2016, and (ii) the Extending Term A-3
Lenders hereby waive (A) the notice requirements of Section 2.5 of the Original
Credit Agreement with respect to the conversion of the interest rate applicable
to the Extended Term A-3 Loans and the Borrowing of the Increase Term A-3 Loans
on the Restatement Effective Date and (B) any indemnity claim for LIBOR breakage
costs under Section 8.1(a) of the Original Credit Agreement in connection with
the repayment of interest and the conversion to a new Interest Period on the
Restatement Effective Date as described above.
(e)    The Borrower, each Extending Term A-3 Lender and the Administrative Agent
hereby agree that this Restatement Agreement constitutes an Extension Offer (and
the Borrower’s notice to the Administrative Agent in respect thereof) with
respect to the Existing Term A Loans for purposes of Section 2.15 of the
Original Credit Agreement. The Administrative Agent waives any requirement for
any additional notice period in respect of the Extension effected pursuant to
this Section 3 under Section 2.15(d) of the Original Credit Agreement.
(f)    The Borrower, each Increase Term A-3 Lender and the Administrative Agent
hereby agree that this Restatement Agreement constitutes an Incremental
Amendment (and the Borrower’s notice to the Administrative Agent in respect
thereof) with respect to the Increase Term A-3 Loan Commitments for purposes of
Section 2.14 of the Original Credit Agreement. The Administrative Agent hereby
consents to each Increase Term A-3 Lender’s making its Increase Term A-3 Loans.
Each Term B to Term A-3 Converting Lender hereby waives any indemnity claim for
LIBOR breakage costs under Section 8.1(a) of the Original Credit Agreement in
connection with its Term B to Term A-3 Conversion.
(g)    On the Restatement Effective Date, immediately following the making
(including by extension of an Existing Term A Loan as a Term A-3 Loan or by a
Term B to Term A-3 Conversion) of the Term A-3 Loans, the Borrower shall prepay
in full the aggregate principal amount of all Existing Term A Loans (for the
avoidance of doubt, excluding any Existing Term A Loans extended as Extended
Term A-3 Loans), together with all accrued and unpaid interest thereon. The
Lenders party hereto hereby waive any minimum notice requirements under the
Original Credit Agreement or the Restated Credit Agreement in respect of such
prepayment. Each Lender hereby waives any indemnity claim for LIBOR breakage
costs under Section 8.1(a) of the Original Credit Agreement in connection with
any prepayment of its Existing Term A Loans.
(h)    On the Restatement Effective Date, for purposes of effecting the
transactions contemplated by this Section 3, the Original Credit Agreement shall
be amended to give effect to the modifications thereto establishing or
specifically relating to the Term A-3 Loans (including the Extension
contemplated hereby, the Term B to Term A-3 Conversions and the Increase Term
A-3 Commitments) that are reflected in the form of Amended and Restated Loan
Agreement set forth as Exhibit A hereto (but not the other modifications
reflected in such Exhibit A).
Section 4.    New Term B Loans.
WHEREAS, pursuant to Section 10.11(d)(i) of the Original Credit Agreement, the
Borrower hereby requests the establishment of, and each Person that has executed
and delivered a signature page to this Restatement Agreement as a “New Term B
Lender” (a “New Term B Lender Addendum”; each such


6



--------------------------------------------------------------------------------




Person, a “New Term B Lender”; and the New Term B Lenders, collectively with the
Increase Revolving Lenders and the Increase Term A-3 Lenders, the “New Lenders”)
hereby agrees to provide, Replacement Term Loans to the Borrower on the
Restatement Effective Date (whether by funding such Replacement Term Loans or
pursuant to a Term B to New Term B Conversion (as defined below) of Existing
Term B Loans (as defined below) held by it) in a principal amount equal to such
Person’s commitment to provide New Term B Loans (as defined below) as set forth
opposite such New Term B Lender’s name on Schedule 1 attached hereto (each such
commitment, a “New Term B Loan Commitment”; the loans made (including pursuant
to Term B to New Term B Conversions) in respect of the New Term B Loan
Commitments, the “New Term B Loans”; and the New Term B Loan Commitments,
collectively with the Increase Revolving Credit Commitments and the Increase
Term A-3 Loan Commitments, the “New Loan Commitments”), as a new term loan B
facility in an aggregate principal amount of $765 million (the “Term B Facility
Amount”) and having the other terms set forth in the Restated Credit Agreement
(such new term loan B facility, the “New Term B Loan Facility”), which New Term
B Loans shall be applied (including by way of Term B to New Term B Conversion)
to refinance and replace Existing Term B Loans on the Restatement Effective Date
in an aggregate principal amount equal to the aggregate principal amount of the
New Term B Loans, in each case on and subject to the terms and conditions set
forth in this Restatement Agreement; and


WHEREAS, pursuant to Section 2.8(a)(i) of the Original Credit Agreement, the
Borrower has notified the Administrative Agent that the Borrower intends to
prepay in full on the Restatement Effective Date all existing Term B Loans
outstanding immediately prior to the Restatement Effective Date (the “Existing
Term B Loans”) that do not constitute Term B to New Term B Converted Term Loans
(as defined below) or Term B to Term A-3 Term Loans on the Restatement Effective
Date, together with all accrued and unpaid interest thereon to the Restatement
Effective Date.


NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the Borrower, the Administrative Agent and the New Term B Lenders
agree as follows (with each of the following provisions to be effected on the
Restatement Effective Date, immediately prior to the transactions contemplated
by Section 6 below and substantially contemporaneously with the transactions
contemplated by Sections 2 and 3 above):


(a)    Effective as of the Restatement Effective Date, pursuant to Section
10.11(d) of the Original Credit Agreement, each New Term B Lender agrees to make
(whether by funding such New Term B Loans or pursuant to a Term B to New Term B
Conversion of Existing Term B Loans held by it) New Term B Loans to the Borrower
on the Restatement Effective Date in a principal amount equal to its New Term B
Loan Commitment as set forth opposite such New Term B Lender’s name on Schedule
1 attached hereto, in each case on and subject to the terms and conditions set
forth in this Restatement Agreement.
(b)     Each New Term B Lender will make its New Term B Loans on the Restatement
Effective Date by making available to the Administrative Agent, in the manner
contemplated by Section 2.5 of the Original Credit Agreement, and/or by Term B
to New Term B Conversion of Existing Term B Loans held by it in accordance with
Section 4(c) below, an amount equal to its New Term B Loan Commitment. The
commitments of each New Term B Lender are several, and no such Lender will be
responsible for any other such Lender’s failure to provide (including by Term B
to New Term B Conversion) its New Term B Loans. The New Term B Loans may from
time to time be Base Rate Loans or Eurodollar Loans, as determined by the
Borrower and notified to the Administrative Agent as contemplated by Section 2.5
of the Original Credit Agreement; provided that, notwithstanding anything herein
or in the Restated Credit Agreement to the contrary, all New Term B Loans made
on the Restatement Effective Date shall initially be made as Eurodollar Loans
having an Interest Period ending November 15, 2016. The Administrative Agent
hereby consents


7



--------------------------------------------------------------------------------




to each New Term B Lender’s making its New Term B Loans as Replacement Term
Loans pursuant to Section 10.11(d)(i) of the Original Credit Agreement.
(c)    If any New Term B Lender holds any Existing Term B Loans, such New Term B
Lender may elect by notice to the Administrative Agent pursuant to procedures
specified by the Administrative Agent to satisfy all (or, if the aggregate
principal amount of such New Term B Lender’s New Term B Loan Commitment exceeds
the aggregate principal amount of Existing Term B Loans held by it immediately
prior to the Restatement Effective Date (and not converted into Term A-3 Loans),
a portion equal to the entire aggregate principal amount of Existing Term B
Loans so held by it (and not converted into Term A-3 Loans)) of its New Term B
Loan Commitment by converting, subject to the limitations set forth in the
following proviso and pursuant to procedures determined by the Administrative
Agent, an aggregate principal amount of its Existing Term B Loans (excluding
Existing Term B Loans converted into Increase Term A-3 Loans) into New Term B
Loans of the same principal amount as the aggregate amount of Existing Term B
Loans so converted (each, a “Term B to New Term B Conversion”; each New Term B
Lender electing to make a Term B to New Term B Conversion, a “Term B to New Term
B Converting Lender”; and the Existing Term B Loans so converted, the “Term B to
New Term B Converted Term Loans”); provided, however, that (i) in no event shall
the aggregate principal amount of Existing Term B Loans converted by any New
Term B Lender exceed the New Term B Loan Commitment set forth opposite such New
Term B Lender’s name on Schedule 1 attached hereto plus such Lender’s Increase
Term A-3 Loans to be funded pursuant to a Term B to Term A-3 Conversion and
(ii) the aggregate principal amount of any Existing Term B Loans held by any
Lender in excess of the amount of the New Term B Loan Commitment, if any, of
such Lender plus such Lender’s Increase Term A-3 Loans to be funded pursuant to
a Term B to Term A-3 Conversion, if any, shall be prepaid on the Restatement
Effective Date in accordance with Section 4(d) below. For purposes of this
Restatement Agreement, the Original Credit Agreement and the Restated Credit
Agreement, each Term B to New Term B Converting Lender’s Term B to New Term B
Converted Term Loans shall be deemed to have been repaid with the proceeds of
such Term B to New Term B Converting Lender’s New Term B Loans into which they
are converted; provided that the Borrower shall pay to each Term B to New Term B
Converting Lender on the Restatement Effective Date an amount in cash equal to
all accrued and unpaid interest on its Term B to New Term B Converted Term Loans
as of the Restatement Effective Date. On the Restatement Effective Date, each
Term B to New Term B Converting Lender will be deemed (pursuant to a Term B to
New Term B Conversion of the Existing Term B Loans held by it) to have made New
Term B Loans in the amount of its Term B to New Term B Converted Term Loans, and
each New Term B Lender will make New Term B Loans by funding its New Term B Loan
Commitment in cash in the amount, if any, by which such New Term B Loan
Commitment exceeds the aggregate amount of its Term B to New Term B Converted
Term Loans.
(d)    On the Restatement Effective Date, immediately following the making
(including by a Term B to Term A-3 Conversion) of the Term A-3 Loans and the
making (including by a Term B to New Term B Conversion) of the New Term B Loans,
the Borrower shall prepay in full the aggregate principal amount of all Existing
Term B Loans (for the avoidance of doubt, excluding any Existing Term B Loans
constituting Term B to New Term B Converted Term Loans or Term B to Term A-3
Converted Term Loans), together with all accrued and unpaid interest thereon.
The Lenders party hereto hereby waive any minimum notice requirements under the
Original Credit Agreement or the Restated Credit Agreement in respect of such
prepayment. Each New Term B Lender hereby waives any indemnity claim for LIBOR
breakage costs under Section 8.1(a) of the Original Credit Agreement in
connection with the prepayment of its Existing Term B Loans or any Term B to New
Term B Conversion thereof.
(e)    On the Restatement Effective Date, for purposes of effecting the
transactions contemplated by this Section 4, the Original Credit Agreement shall
be amended to give effect to the modifications thereto


8



--------------------------------------------------------------------------------




establishing or specifically relating to the New Term B Loans (including the
Term B to New Term B Conversions contemplated hereby and the New Term B Loan
Commitments) that are reflected in the form of Amended and Restated Loan
Agreement set forth as Exhibit A hereto (but not the other modifications
reflected in such Exhibit A). For purposes of the Restated Credit Agreement, all
references to the “Term B Facility”, the “Term B Lenders”, the “Term B Loans”
and the “Term B Loan Commitments” shall be deemed to refer to the New Term B
Loan Facility, the New Term B Lenders, the New Term B Loans and the New Term B
Loan Commitments, as the case may be, in each case as defined in this
Restatement Agreement.
Section 5.    [Reserved.]
Section 6.    Amendment and Restatement of the Original Credit Agreement.
Effective as of the Restatement Effective Date, immediately following the
completion of the transactions set forth in Sections 2, 3 and 4 above:
(a)    the Original Credit Agreement, as previously amended pursuant to Sections
2, 3 and 4 above, is hereby amended and restated in its entirety in the form of
the Second Amended and Restated Loan Agreement set forth as Exhibit A hereto:
(i) by deleting each term thereof which is reflected in strike-through font and
(ii) by inserting each term thereof which is reflected in double-underlined
font, in each case in the place where such term appears therein (the Original
Credit Agreement as so amended and restated is referred to herein as the
“Restated Credit Agreement”);
(b)    all exhibits to the Original Credit Agreement, in the forms thereof
immediately prior to the Restatement Effective Date, will continue to be
exhibits to the Restated Credit Agreement, except Exhibits B, C, D-1, D-2, D-3,
D-4, D-5, E, F, G, H-1, H-2 and H-3, which shall be amended and restated in the
form attached hereto as Exhibits B, C, D-1, D-2, D-3, D-4, E, F, G, H-1, H-2 and
H-3;
(c)    all schedules to the Original Credit Agreement shall be amended and
restated in the form attached hereto; and
(d)    the parties hereto acknowledge and agree that the Increase Revolving
Credit Commitments and Increase Term A-3 Loans effected hereby shall not reduce
the amount available to the Borrower under the Fixed Dollar Incremental Amount
in accordance with the terms and conditions of Section 2.14 of the Restated
Credit Agreement, which amount shall be preserved and available for use by the
Borrower after the Restatement Effective Date.
Section 7.    Effectiveness. This Restatement Agreement shall become effective
(with the amendments to the Original Credit Agreement and the other transactions
provided for in Sections 2, 3, 4 and 6 becoming effective and being completed in
the sequence provided for in such Sections) on the date (the “Restatement
Effective Date”) upon which:
(a)    the Administrative Agent shall have received counterparts of this
Restatement Agreement signed by the Borrower, each of the other Loan Parties,
the New Lenders, each Existing Lender constituting an Extending Lender, each
Existing Lender providing a New Loan Commitment and Existing Lenders and New
Lenders constituting the Required Lenders (determined after giving effect to the
transactions set forth in Sections 2, 3 and 4);
(b)    (i) no Default or Event of Default shall have occurred and be continuing
or would exist after giving effect to any of the transactions contemplated
hereby (and no Default or Event of Default shall have occurred and be continuing
at the time this Restatement Agreement was delivered to the Existing Revolving


9



--------------------------------------------------------------------------------




Lenders and the Existing Term A Lenders as an Extension Offer) and (ii) each of
the representations and warranties set forth in the Restated Credit Agreement
and in the other Loan Documents shall be and remain true and correct in all
material respects (or in all respects, if qualified by a materiality threshold)
as of the Restatement Effective Date, except to the extent the same expressly
relate to an earlier date;
(c)    the Borrower shall be in compliance, on a Pro Forma Basis, with the
financial covenants set forth in Section 6.22 of the Original Credit Agreement,
recomputed as of the last day of the most recently ended fiscal quarter for
which financial statements have been or were required to be delivered pursuant
to Section 6.1(a) or (b) of the Original Credit Agreement and assuming the
Increase Revolving Credit Commitments have been drawn in full;
(d)    the Senior Secured Leverage Ratio shall not exceed 4.85:1.00, determined
on a Pro Forma Basis after giving effect to the Increase Revolving Credit
Commitments and the Increase Term A-3 Loans (and assuming the Increase Revolving
Credit Commitments have been drawn in full) and any related transaction as of
the last day of the most recently ended period of four consecutive fiscal
quarters for which financial statements have been or were required to be
delivered pursuant to Section 6.1(a) or (b) of the Original Credit Agreement;
(e)    the Borrower shall have delivered to the Administrative Agent a
certificate of a financial officer certifying to the effect set forth in clauses
(b), (c) and (d) above, together with reasonably detailed calculations
demonstrating compliance with clauses (c) and (d) above;
(f)    the Administrative Agent shall have received each of the following, each
of which shall be originals or facsimiles (or delivered by other electronic
transmission, including “.pdf”) unless otherwise specified:
(i)
copies of the certificate of formation, certificate of organization, operating
agreement, articles of incorporation and bylaws, as applicable (or comparable
organizational documents) of each Loan Party and any amendments thereto,
certified in each instance by its Secretary, Assistant Secretary or Chief
Financial Officer and, with respect to organizational documents filed with a
Governmental Authority, by the applicable Governmental Authority (or, if such
documents have not been amended since the Restatement Effective Date (as defined
in the Original Credit Agreement), a certificate to that effect from its
Secretary, Assistant Secretary or Chief Financial Officer);

(ii)
copies of resolutions of the board of directors (or similar governing body) of
each Loan Party approving and authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, together with specimen
signatures of the persons authorized to execute such documents on each Loan
Party’s behalf, all certified as of the Restatement Effective Date in each
instance by its Secretary, Assistant Secretary or Chief Financial Officer as
being in full force and effect without modification or amendment;

(iii)
copies of the certificates of good standing (if available) for each Loan Party
from the office of the secretary of state or other appropriate governmental
department or agency of the state of its formation, incorporation or
organization, as applicable;

(iv)
a list of the Borrower’s Authorized Representatives;



10



--------------------------------------------------------------------------------




(v)
(A) a favorable written opinion (addressed to the Administrative Agent and the
Lenders) of Sidley Austin LLP, special counsel to the Loan Parties and (B) a
favorable written opinion (addressed to the Administrative Agent and the
Lenders) of Baird Holm LLP, local counsel to National Processing Company in the
state of Nebraska, in each case in form and substance reasonably satisfactory to
the Administrative Agent;

(vi)
an executed Solvency Certificate signed on behalf of the Borrower, dated the
Restatement Effective Date; and

(vii)
the results of a recent Lien search with respect to each Loan Party, and such
search shall reveal no Liens on any of the assets of the Loan Parties except for
Liens permitted by Section 6.15 of the Restated Credit Agreement or discharged
on or prior to the Restatement Effective Date pursuant to documentation
satisfactory to the Administrative Agent;

(g)    the Administrative Agent shall have received, no later than 3 Business
Days in advance of the Restatement Effective Date (or such later date as agreed
by the Administrative Agent) all documentation and other information about the
Loan Parties as shall have been reasonably requested in writing at least ten
(10) Business Days prior to the Restatement Effective Date by the Lenders
through the Administrative Agent that is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the Patriot Act;
(h)    substantially concurrently with the occurrence of the Restatement
Effective Date, the Borrower shall have prepaid in full (i) the aggregate
principal amount of all Existing Term B Loans (for the avoidance of doubt,
excluding any Existing Term B Loans constituting Term B to New Term B Converted
Term Loans or Term B to Term A-3 Converted Term Loans), together with all
accrued and unpaid interest thereon, and (ii) the aggregate principal amount of
all Existing Term A Loans (for the avoidance of doubt, excluding any Existing
Term A Loans extended as Extended Term A-3 Loans), together with all accrued and
unpaid interest thereon;
(i)    the Administrative Agent shall have received payment from the Borrower
(i) for the account of each Extending Lender that executed and delivered a
counterpart signature page to this Restatement Agreement in the form of an
Extending Term A-3 Lender Addendum or an Extending Revolving Lender Addendum, at
or prior to 12:00 p.m., New York City time, on October 13, 2016 (the “Consent
Deadline”), (A) an extension upfront fee (the “Extension Upfront Fee”) in an
amount equal to 0.125% of the aggregate principal amount of Extended Term A-3
Loans and Extended Revolving Credit Commitments of such Lender (in each case,
other than Extended Term A-3 Loans and Extended Revolving Credit Commitments of
such Lender described in clause (B)) and (B) an assignment upfront fee (the
“Assignment Upfront Fee”) in an amount equal to 0.25% of the aggregate principal
amount of Existing Term A-2 Loans and Existing Revolving Credit Commitments
assigned to such Lender at the request of the Borrower or the Administrative
Agent in connection with the transactions contemplated hereby that, in
connection with such assignment, become Extended Term A-3 Loans and Extended
Revolving Credit Commitments; and (ii) for the account of each New Lender and/or
each Existing Lender that executed and delivered a counterpart signature page to
this Restatement Agreement in the form of an Increase Term A-3 Lender Addendum
or an Increase Revolving Lender Addendum at or prior to the Consent Deadline, an
increase upfront fee (the “Increase Upfront Fee” and, collectively with the
Extension Upfront Fee and the Assignment Upfront Fee, the “Upfront Fees”) in an
amount equal to 0.25% of the aggregate principal amount of Increase Term A-3
Loans and/or Increase Revolving Credit Commitments of such New Lender or such
Existing Lender (except in the case


11



--------------------------------------------------------------------------------




of (x) an Increase Term A-3 Loan funded by converting an Existing Term B Loan
and (y) an Increase Revolving Credit Commitment of any Increase Revolving Lender
to the extent that such Increase Revolving Credit Commitment corresponds to a
decrease in the aggregate principal amount of Existing Term A-2 Loans held by
such Lender or its Affiliates after giving effect to the transactions
contemplated hereby, in which case such amount shall be 0.125%), which Upfront
Fees shall be payable in immediately available funds, in U.S. dollars, and, once
paid, be non-refundable;
(j)    the Administrative Agent shall have received all fees, other payments and
expenses previously agreed in writing by the Borrower to be due and payable on
or prior to the Restatement Effective Date, including, to the extent invoiced at
least two (2) Business Days prior to the Restatement Effective Date (or such
later date as the Borrower may reasonably agree), reimbursement or payment of
all out-of-pocket expenses (including reasonable fees, charges and disbursements
of counsel) required to be reimbursed or paid by any Loan Party under any Loan
Document or under any separate written agreements between the Borrower and any
of the Arrangers; and
(k)    in the case of each Borrowing to be made on the Restatement Effective
Date, the Administrative Agent shall have received the notice required by
Section 2.5 of the Restated Credit Agreement (but the Administrative Agent
acknowledges that such notice may be delivered no later than two Business Days
prior to the Restatement Effective Date notwithstanding the timeframes otherwise
provided for in such Section 2.5).
Section 8.    Effect of Restatement Agreement.
(a)    Except as expressly set forth herein or in the Restated Credit Agreement,
this Restatement Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the Original Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Original Credit Agreement or any other provision of the Original Credit
Agreement or of any other Loan Document, all of which are ratified and affirmed
in all respects and shall continue in full force and effect. Nothing herein
shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Original Credit Agreement,
the Restated Credit Agreement or any other Loan Document in similar or different
circumstances.
(b)    Each Loan Party agrees that (i) all of its obligations, liabilities and
indebtedness under any Loan Document to which it is a party, including its
guarantee obligations, shall remain in full force and effect on a continuous
basis after giving effect to this Restatement Agreement; (ii) all of the Liens
and security interests created and arising under such Loan Documents shall
remain in full force and effect on a continuous basis, and the perfected status
and priority of each such Lien and security interest shall continue in full
force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, after giving effect to this Restatement Agreement as collateral
security for its obligations, liabilities and indebtedness under the Restated
Credit Agreement and for its guarantees in the other Loan Documents; and (iii)
all Obligations under the Loan Documents are payable or guaranteed, as
applicable, by each of the Loan Parties in accordance with the Restated Credit
Agreement and the other Loan Documents, and each Loan Party unconditionally and
irrevocably waives any claim or defense in respect of the Obligations existing
on, or arising out of facts occurring at any time on or prior, to the
Restatement Effective Date, including, without limitation, any claim or defense
based on any right of set-off or counterclaim and hereby ratifies and affirms
each and every waiver of claims and defenses granted under the Loan Documents.


12



--------------------------------------------------------------------------------




(c)    On and after the Restatement Effective Date, each reference in the
Original Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”,
or words of like import, and each reference to the Original Credit Agreement in
any other Loan Document shall be deemed a reference to the Restated Credit
Agreement. This Restatement Agreement shall constitute a “Loan Document” for all
purposes of the Restated Credit Agreement and the other Loan Documents.
(d)    The changes to the definition of “Applicable Margin” in Section 1.1 of
the Restated Credit Agreement effected pursuant to this Restatement Agreement
shall apply and be effective on and after the Restatement Effective Date. The
definition of “Applicable Margin” in Section 1.1 of the Original Credit
Agreement shall apply and be effective for the period ending on, but not
including, the Restatement Effective Date.
Section 9.    General.
(a)    GOVERNING LAW. THIS RESTATEMENT AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS RESTATEMENT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(b)    Counterparts. This Restatement Agreement may be executed by one or more
of the parties to this Restatement Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Restatement Agreement by email or facsimile transmission shall be
effective as delivery of an original counterpart hereof.
(c)    Headings. The headings of this Restatement Agreement are used for
convenience of reference only, are not part of this Restatement Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Restatement Agreement.
[remainder of page intentionally left blank]


13



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Restatement Agreement to
be duly executed and delivered by their respective duly authorized officers as
of the day and year first above written.

VANTIV, LLC
VANTIV HOLDING, LLC
NPC GROUP, INC.
NATIONAL PROCESSING COMPANY GROUP, INC.
VANTIV SERVICES COMPANY
VANTIV COMPANY, LLC
NATIONAL PROCESSING COMPANY
BEST PAYMENT SOLUTIONS, INC.
VANTIV ECOMMERCE, LLC
VANTIV INTEGRATED PAYMENTS SOLUTIONS, INC.
MPS HOLDING CORP.
VANTIV INTEGRATED PAYMENTS, LLC


By:    
Name:
Title:


14



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender
By:
    
Name:
Title:





15



--------------------------------------------------------------------------------






SIGNATURE PAGE TO THE RESTATEMENT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, WITH RESPECT TO THE AMENDED AND RESTATED LOAN AGREEMENT, DATED AS OF
JUNE 13, 2014 (AS FURTHER AMENDED TO DATE), AMONG VANTIV, LLC, AS THE BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, THE FINANCIAL INSTITUTIONS
FROM TIME TO TIME PARTY THERETO, AND THE OTHER AGENTS PARTIES THERETO


By executing this signature page:
A.
each undersigned institution with an Extended Term A-3 Loan amount set forth
opposite such institution’s name on Schedule 1 attached hereto agrees (1) to the
terms of the Restatement Agreement and the Restated Credit Agreement, (2) on the
terms and subject to the conditions set forth in the Restatement Agreement, to
extend all of its Existing Term A Loans (or such lesser amount as set forth
opposite such institution’s name on Schedule 1 attached hereto) as Extended Term
A-3 Loans (and thus, Term A-3 Loans) on the Restatement Effective Date and (3)
that it is executing and delivering this signature page as an “Extending Term
A-3 Lender”; and/or



B.
each undersigned institution with an Increase Term A-3 Loan Commitment set forth
opposite such institution’s name on Schedule 1 attached hereto agrees (1) to the
terms of the Restatement Agreement and the Restated Credit Agreement, (2) on the
terms and subject to the conditions set forth in the Restatement Agreement, to
make Increase Term A-3 Loans (and thus, Term A-3 Loans) (whether by funding such
Increase Term A-3 Loans or pursuant to a Term B to Term A-3 Conversion of
Existing Term B Loans held by it in accordance with Section 3(c) of the
Restatement Agreement) to the Borrower on the Restatement Effective Date in an
aggregate principal amount equal to its Increase Term A-3 Loan Commitment and
(3) that it is executing and delivering this signature page as an “Increase Term
A-3 Lender”; and/or



C.
each undersigned institution with an Extended Revolving Credit Commitment set
forth opposite such institution’s name on Schedule 1 attached hereto agrees (1)
to the terms of the Restatement Agreement and the Restated Credit Agreement, (2)
on the terms and subject to the conditions set forth in the Restatement
Agreement, to automatically extend all of its Existing Revolving Credit
Commitments (and related Existing Revolving Exposure) (or such lesser amount as
set forth opposite such institution’s name on Schedule 1 attached hereto) as
Extended Revolving Credit Commitments (and related Extended Revolving Exposure)
on the Restatement Effective Date and (3) that it is executing and delivering
this signature page as an “Extending Revolving Lender”; and/or



D.
each undersigned institution with an Increase Revolving Credit Commitment set
forth opposite such institution’s name on Schedule 1 attached hereto agrees (1)
to the terms of the Restatement Agreement and the Restated Credit Agreement, (2)
on the terms and subject to the conditions set forth in the Restatement
Agreement, to provide New Revolving Credit Commitments to the Borrower on the
Restatement Effective Date in an aggregate amount equal to its Increase
Revolving Credit Commitment and (3) that it is executing and delivering this
signature page as an “Increase Revolving Lender”; and/or



E.
each undersigned institution with a New Term B Loan Commitment set forth
opposite such institution’s name on Schedule 1 attached hereto agrees (1) to the
terms of the Restatement Agreement and the Restated Credit Agreement, (2) on the
terms and subject to the conditions set forth in the Restatement Agreement, to
make New Term B Loans to the Borrower (whether by funding such New Term B Loans
or pursuant to a Term B to New Term B Conversion of Existing Term B Loans



16



--------------------------------------------------------------------------------




held by it in accordance with Section 4(c) of the Restatement Agreement) on the
Restatement Effective Date in an aggregate principal amount equal to its New
Term B Loan Commitment and (3) that it is executing and delivering this
signature page as a “New Term B Lender”.




17



--------------------------------------------------------------------------------


LENDER SIGNATURE PAGE TO
VANTIV AMENDMENT AND
RESTATEMENT AGREEMENT










[Lender Signature Pages On File With The Administrative Agent]






18



--------------------------------------------------------------------------------






EXHIBIT A
[Blackline of Amended and Restated Credit Agreement]










19



--------------------------------------------------------------------------------






EXHIBIT B
Notice of Borrowing
Date: __________, ____
To:
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders parties to
the Second Amended and Restated Loan Agreement dated as of October 14, 2016 (as
extended, renewed, amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), among vantiv, LLC,
a Delaware limited liability company (the “Borrower”), the Lenders party thereto
from time to time, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
other agents party thereto

Ladies and Gentlemen:
The undersigned, the Borrower, refers to the Loan Agreement, the terms defined
therein being used herein as therein defined, and hereby gives you notice
irrevocably, pursuant to Section 2.5 of the Loan Agreement, of the Borrowing of
Loans specified below:
1.    The Business Day of the proposed Borrowing is_______, ____,
2.    The aggregate amount of the proposed Borrowing is $ ___________.
3.    The Borrowing is being advanced under the [Revolving Facility] [Term A-3
Facility] [Term B Facility].
4.    The Borrowing is to be comprised of [Base Rate] [Eurodollar] Loans.
[5.    The duration of the Interest Period for the Eurodollar Loans included in
the Borrowing shall be ____________ months.]
[The undersigned hereby certifies that the following statements are true on the
date hereof:


(a)    the representations and warranties of the Borrower contained in
Section 5 of the Loan Agreement and in the other Loan Documents are true and
correct in all material respects (or in all respects, if qualified by a
materiality threshold) as though made on and as of such date (except to the
extent such representations and warranties relate to an earlier date, in which
case they are true and correct as of such date); and
(b)    no Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing.]










20



--------------------------------------------------------------------------------






EXHIBIT C

Notice of Continuation/Conversion
Date: __________, ____
To:
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders parties to
the Second Amended and Restated Loan Agreement dated as of October 14, 2016 (as
extended, renewed, amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”) among vantiv, LLC
(the “Borrower”), the Lenders party thereto from time to time, JPMorgan Chase
Bank, N.A., as Administrative Agent and the other agents party thereto

Ladies and Gentlemen:
The undersigned, vantiv, LLC, refers to the Loan Agreement, the terms defined
therein being used herein as therein defined, and hereby gives you notice
irrevocably, pursuant to Section 2.5 of the Loan Agreement, of the [conversion]
[continuation] of the [Revolving] [Term A-3] [Term B] Loans specified herein,
that:
1.    The conversion/continuation Date is __________, ____.
2.    The aggregate amount of the Loans to be [converted] [continued] is
$____________.
3.    The Loans are to be [converted into] [continued as] [Eurodollar] [Base
Rate] Loans.
4.    [If applicable:] The duration of the Interest Period for the Loans
included in the [conversion] [continuation] shall be _______ months.








21



--------------------------------------------------------------------------------






EXHIBIT D-1

Term A-3 Note
$___________
_____________, 20 __    

FOR VALUE RECEIVED, the undersigned, vantiv, LLC, a Delaware limited liability
company (the “Borrower”), hereby promises to pay to                      (the
“Lender”) at the principal office of JPMorgan Chase Bank, N.A., as
Administrative Agent, in New York, New York, in immediately available funds, the
principal sum of                  Dollars ($        ) or, if less, the aggregate
unpaid principal amount of the Term A-3 Loan made, continued or maintained by
the Lender to the Borrower pursuant to the Loan Agreement (as defined below), in
installments in the amounts and on the dates called for by Section 2.7(a) of the
Loan Agreement, together with interest on the principal amount of such Term A-3
Loan from time to time outstanding hereunder at the rates, and payable in the
manner and on the dates, specified in the Loan Agreement.
This Note is one of the Term A-3 Notes referred to in the Second Amended and
Restated Loan Agreement dated as of October 14, 2016 among the Borrower,
JPMorgan Chase Bank, N.A., as Administrative Agent, the Lenders party thereto
from time to time, and the other agents party thereto (as extended, renewed,
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), and this Note and the holder hereof are
entitled to all the benefits and security provided for thereby or referred to
therein, to which Loan Agreement reference is hereby made for a statement
thereof. All defined terms used in this Note, except terms otherwise defined
herein, shall have the same meaning as in the Loan Agreement. This Note shall be
governed by and construed in accordance with the laws of the State of New York.
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all on the terms and in the manner as provided for in the Loan
Agreement.
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder








22



--------------------------------------------------------------------------------






EXHIBIT D-2

Term B Note
$___________
____________, 20__

FOR VALUE RECEIVED, the undersigned, vantiv, LLC, a Delaware limited liability
    company (the “Borrower”), hereby promises to pay to                  (the
“Lender”) at the principal office of JPMorgan Chase Bank, N.A., as
Administrative Agent, in New York, New York, in immediately available funds, the
principal sum of              Dollars ($        ) or, if less, the aggregate
unpaid principal amount of the Term B Loan made or maintained by the Lender to
the Borrower pursuant to the Loan Agreement (as defined below), in installments
in the amounts and on the dates called for by Section 2.7(c) of the Loan
Agreement, together with interest on the principal amount of such Term B Loan
from time to time outstanding hereunder at the rates, and payable in the manner
and on the dates, specified in the Loan Agreement.
This Note is one of the Term B Notes referred to in the Second Amended and
Restated Loan Agreement dated as of October 14, 2016 among the Borrower,
JPMorgan Chase Bank, N.A., as Administrative Agent, the Lenders party thereto
from time to time, and the other agents party thereto (as extended, renewed,
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), and this Note and the holder hereof are
entitled to all the benefits and security provided for thereby or referred to
therein, to which Loan Agreement reference is hereby made for a statement
thereof. All defined terms used in this Note, except terms otherwise defined
herein, shall have the same meaning as in the Loan Agreement. This Note shall be
governed by and construed in accordance with the laws of the State of New York.
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all on the terms and in the manner as provided for in the Loan
Agreement.
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder




23



--------------------------------------------------------------------------------






EXHIBIT D-3

Revolving Note
$____________
____________, 20 __    

FOR VALUE RECEIVED, the undersigned, vantiv, LLC, a Delaware limited liability
company (the “Borrower”), hereby promises to pay to                  (the
“Lender”) on the Revolving Credit Termination Date of the hereinafter defined
Loan Agreement, at the principal office of JPMorgan Chase Bank, N.A., as
Administrative Agent, in New York, New York, in immediately available funds, the
principal sum of              Dollars ($            ) or, if less, the aggregate
unpaid principal amount of all Revolving Loans made by the Lender to the
Borrower pursuant to the Loan Agreement, together with interest on the principal
amount of each Revolving Loan from time to time outstanding hereunder at the
rates, and payable in the manner and on the dates, specified in the Loan
Agreement.
This Note is one of the Revolving Notes referred to in the Second Amended and
Restated Loan Agreement dated as of October 14, 2016 among the Borrower,
JPMorgan Chase Bank, N.A., as Administrative Agent, the Lenders party thereto
from time to time, and the other agents party thereto (as extended, renewed,
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), and this Note and the holder hereof are
entitled to all the benefits and security provided for thereby or referred to
therein, to which Loan Agreement reference is hereby made for a statement
thereof. All defined terms used in this Note, except terms otherwise defined
herein, shall have the same meaning as in the Loan Agreement. This Note shall be
governed by and construed in accordance with the laws of the State of New York.
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all on the terms and in the manner as provided for in the Loan
Agreement.
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.






24



--------------------------------------------------------------------------------






EXHIBIT D-4

Swing Note
$____________
____________, 20 __

FOR VALUE RECEIVED, the undersigned, vantiv, LLC, a Delaware limited liability
company (the “Borrower”), hereby promises to pay to                  (the
“Lender”) on the Revolving Credit Termination Date of the hereinafter defined
Loan Agreement, at the principal office of JPMorgan Chase Bank, N.A., as
Administrative Agent, in New York, New York, in immediately available funds, the
principal sum of             Dollars ($            ) or, if less, the aggregate
unpaid principal amount of all Swing Loans made by the Lender to the Borrower
pursuant to the Loan Agreement, together with interest on the principal amount
of each Swing Loan from time to time outstanding hereunder at the rates, and
payable in the manner and on the dates, specified in the Loan Agreement.
This Note is one of the Swing Notes referred to in the Second Amended and
Restated Loan Agreement dated as of October 14, 2016 among the Borrower,
JPMorgan Chase Bank, N.A., as Administrative Agent, the Lenders party thereto
from time to time, and the other agents party thereto (as extended, renewed,
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), and this Note and the holder hereof are
entitled to all the benefits and security provided for thereby or referred to
therein, to which Loan Agreement reference is hereby made for a statement
thereof. All defined terms used in this Note, except terms otherwise defined
herein, shall have the same meaning as in the Loan Agreement. This Note shall be
governed by and construed in accordance with the laws of the State of New York.
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof on the terms and in the manner as provided for in the Loan Agreement.
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.








25



--------------------------------------------------------------------------------






EXHIBIT E

Form of Solvency Certificate
____________, 201__
This Solvency Certificate is being executed and delivered pursuant to
Section 7(f)(vi) of that certain Amendment and Restatement Agreement dated as of
October 14, 2016 (the “Restatement Agreement”), among vantiv, LLC, a Delaware
limited liability company (the “Borrower”), vantiv Holding, LLC, a Delaware
limited liability company, the other Loan Parties party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender, and the
Lenders party thereto, which amends and restates the First Amended and Restated
Loan Agreement in the form of the Second Amended and Restated Loan Agreement
attached thereto (such Second Amended and Restated Loan Agreement, as further
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Loan Agreement”; the terms defined
in the Loan Agreement being used herein as therein defined).
I, [•], the Chief Financial Officer of the Borrower, in such capacity and not in
an individual capacity, hereby certify as follows:
1.
I am generally familiar with the businesses and assets of the Borrower and its
Restricted Subsidiaries, taken as a whole, and am duly authorized to execute
this Solvency Certificate on behalf of the Borrower pursuant to the Restatement
Agreement; and

2.
As of the date hereof and after giving effect to the Transactions and the
incurrence of the indebtedness and obligations being incurred in connection with
the Loan Agreement and the Transactions, that, (i) the sum of the debts and
liabilities (including subordinated and contingent liabilities) of the Borrower
and its Restricted Subsidiaries, taken as a whole, does not exceed the fair
value of the present assets of the Borrower and its Restricted Subsidiaries,
taken as a whole; (ii) the present fair saleable value of the assets of the
Borrower and its Restricted Subsidiaries, taken as a whole, is not less than the
amount that will be required to pay the probable debts and liabilities
(including subordinated and contingent liabilities) of the Borrower and its
Restricted Subsidiaries, taken as a whole, or their debts as they become
absolute and matured in the ordinary course of business; (iii) the capital of
the Borrower and its Restricted Subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of the Borrower or its Restricted
Subsidiaries, taken as a whole, contemplated as of the date hereof and as
proposed to be conducted following the Second Restatement Effective Date; and
(iv) the Borrower and its Restricted Subsidiaries, taken as a whole, have not
incurred, or believe that they will incur, debts (including current obligations
and contingent liabilities) beyond their ability to pay such debts as they
mature in the ordinary course of business. For the purposes hereof, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability (irrespective of whether such contingent liabilities meet the criteria
for accrual under Accounting Standards Codification Topic 450).







26



--------------------------------------------------------------------------------






EXHIBIT F

Compliance Certificate
To:
JP Morgan Chase Bank, N.A.,

as Administrative Agent under the Loan Agreement
described below


This Compliance Certificate is furnished to the Administrative Agent (for
delivery to the Lenders) pursuant to that certain Second Amended and Restated
Loan Agreement dated as of October 14, 2016 among vantiv, LLC, a Delaware
limited liability company (the “Borrower”), JP Morgan Chase Bank, N.A., as
Administrative Agent, the Lenders party thereto from time to time and the other
agents party thereto (as extended, renewed, amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”). Unless otherwise defined herein, the terms used in this Compliance
Certificate shall have the meanings ascribed thereto in the Loan Agreement.
The Undersigned Hereby Certifies That:
1.    I am the duly elected              of the Borrower;
2.    I have reviewed the terms of the Loan Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Restricted Subsidiaries during the
accounting period covered by the attached financial statements;
3.    As of the date hereof, no Default or Event of Default has occurred and is
continuing[, except as set forth below];
[Described below are the exceptions to paragraph 3 by listing, in detail, the
nature of the condition or event and the action which the Borrower has taken, is
taking, or proposes to take with respect to each such condition or event:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
]





4.    [The financial statements required by Section 6.1(a) of the Loan
Agreement and being furnished to you concurrently with this Compliance
Certificate fairly present in all material respects in accordance with GAAP the
financial condition of Vantiv and its Subsidiaries as of the dates indicated and
the results of their operations and changes in their cash flows for the periods
indicated, subject to normal year-end adjustments and the absence of footnotes];
and


27



--------------------------------------------------------------------------------





5.    Schedule I hereto sets forth financial data and computations evidencing
the Borrower’s compliance with the financial covenants set forth in Section 6.22
of the Loan Agreement, all of which data and computations are, to the best of my
knowledge, true, complete and correct and have been made in accordance with the
relevant Sections of the Loan Agreement.
[6.    Schedule II hereto sets forth financial data and computations evidencing
the Borrower’s Excess Cash Flow for, and Senior Secured Leverage Ratio as of the
last day of, the completed fiscal year indicated, all of which data and
computations are, to the best of my knowledge, true, complete and correct and
have been made in accordance with the relevant Sections of the Loan Agreement.]
[7.    Pursuant to Section 4.6 of the Loan Agreement, the following Subsidiaries
are hereby designated as new Material Subsidiaries: [•].]  
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this day of          20___.






























































28



--------------------------------------------------------------------------------









Schedule I
To compliance certificate
VANTIV, LLC
Compliance calculations
For Second Amended and Restated Loan Agreement Dated as of October 14, 2016* 
Calculations as of                  ,         
                                                                                                                                                                                       
A.    Leverage Ratio (Section 6.22(a))
1.
Indebtedness for borrowed money
$
2.
Indebtedness secured by a purchase money mortgage or other Lien to secure
purchase price
$
3.
Obligations under Capital Leases
$
4.
Liability in respect of bankers’ acceptances or letters of credit (to the extent
that such obligations are funded obligations that have not been reimbursed
within 2 Business Days after funding)
$
5.
Sum of Lines A1, A2, A3 and A4 (“Total Funded Debt”)
$
 
 
 
*    Unless otherwise defined herein, the terms used in this Schedule I to
Compliance Certificate shall have the meanings ascribed thereto in the Loan
Agreement.



29



--------------------------------------------------------------------------------





6.
Net income (loss) excluding (a) cumulative effect of a change in accounting
principles, (b) accruals and reserves established or adjusted and (c) income
(loss) of any Person (other than any Restricted Subsidiary) in which any other
Person (other than Holdco or any Restricted Subsidiary) has an ownership
interest, except to the extent of the amount of dividends or other distributions
actually paid to Holdco or any Restricted Subsidiary, (d) the income of any
Restricted Subsidiary of Holdco (other than the Borrower or any other Loan
Party) to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that income is subject to an
absolute prohibition during such period by operation of the terms of its charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary (other than any
prohibition that has been waived or otherwise released), except to the extent of
the amount of dividends or other distributions actually paid by such Restricted
Subsidiary to the Borrower or any other Restricted Subsidiary that is not
subject to such prohibitions, (e) the income (or loss) of any Person accrued
prior to the date it becomes a Restricted Subsidiary of Holdco or is merged into
or consolidated with Holdco or any of its Restricted Subsidiaries or that
Person’s assets are acquired by Holdco or any of its Subsidiaries (except as
provided in the definition of “Pro Forma Basis”), (f) gains or Charges (less all
fees and expenses chargeable thereto) attributable to any asset dispositions
outside the ordinary course of business (including asset retirement costs) or of
returned surplus assets of any employee benefit plan, (g) any net gains or
Charges with respect to (i) disposed, abandoned, divested and/or discontinued
assets, properties or operations (other than, at the option of the Borrower,
assets, properties or operations pending the disposal, abandonment, divestiture
and/or termination thereof) and (ii) facilities that have been closed during
such period, (h) any net income or loss (less all fees and expenses or charges
related thereto) attributable to the early extinguishment of Indebtedness (and
the termination of any associated Hedge Agreements) and (i) any write-off or
amortization made in such period of deferred financing costs and premiums paid
or other expenses incurred directly in connection with any early extinguishment
of Indebtedness (“Consolidated Net Income”)
$
7.
Interest expense and, to the extent not reflected in Interest Expense, unused
line fees and letter of credit fees payable under Loan Agreement
$
8.
Taxes (as though the Borrower were a corporation) based on income, profits or
capital, including federal, foreign, state, franchise, excise and similar taxes
paid or accrued during such period (including in respect of repatriated funds),
including (without duplication) Distributions made to permit Holdco to make
Quarterly Distributions and payments in connection with the Tax Receivable
Agreements, the Mercury TRA and other similar tax receivable agreements
$
9.
Depreciation and amortization, including amortization of intangible assets
established through purchase accounting and amortization of deferred financing
fees or costs
$
10.
Charges (other than depreciation or amortization expense) related to any equity
offering, investment, acquisition, disposition, recapitalization or the
incurrence or repayment of Indebtedness (whether or not successful), including
in connection with the First Restatement Agreement Transactions or the
Transactions
$
11.
Non-Cash Charges
$



30



--------------------------------------------------------------------------------





12.
Extraordinary Charges (including, without limitation, costs of and payments of
legal settlements, fines, judgments or orders) and unusual or non-recurring
Charges
$
13.
[Reserved]
$
14.
Charges attributable to the undertaking and/or implementation of cost savings
initiatives, operating expense reductions and other restructuring and
integration charges (including inventory optimization expenses, business
optimization expenses, transaction costs and costs related to the opening,
closure, consolidation or separation of facilities and curtailments, costs
related to entry into new markets, consulting fees, recruiter fees, signing
costs, retention or completion bonuses, transition costs, relocation costs,
severance payments, and modifications to pension and post-retirement employee
benefit plans); provided that amounts added back pursuant to this clause,
together with any amounts added back pursuant to clause 18 below and the amount
of any “Pro Forma Adjustment” to Consolidated EBITDA for such period, shall not
exceed the greater of $150.0 million and 20.00% of Consolidated EBITDA for such
period; provided further that any of the foregoing in connection with the First
Restatement Agreement Transactions for any period ending on or prior to the
24th month following the First Restatement Effective Date shall not be subject
to the caps in the preceding proviso
$
15.
Amount of any minority interest expense consisting of subsidiary income
attributable to minority Equity Interests of third parties in any
non-Wholly-owned Subsidiary
$
16.
[Reserved]
$
17.
[Reserved]
$
18.
Expected cost savings, operating expense reductions, restructuring charges and
expenses and synergies (net of the amount of actual amounts realized) reasonably
identifiable and factually supportable (in the good faith determination of the
Borrower) related to permitted asset sales, acquisitions, investments,
dispositions, operating improvements, restructurings, cost savings initiatives
and certain other similar initiatives and specified transactions conducted after
the Original Closing Date; provided that amounts added back pursuant to this
clause, together with any amounts added back pursuant to clause 14 above and the
amount of any “Pro Forma Adjustment” to Consolidated EBITDA for such period,
shall not exceed the greater of $150.0 million and 20.00% of Consolidated EBITDA
for such period; provided further that any of the foregoing in connection with
the First Restatement Agreement Transactions for any period ending on or prior
to the 24th month following the First Restatement Effective Date shall not be
subject to the caps in the preceding proviso
$
19.
Transaction fees, costs and expenses incurred to the extent reimbursable by
third parties pursuant to indemnification provisions or insurance; provided that
the Borrower in good faith expects to receive reimbursement for such fees, costs
and expenses within the next four (4) fiscal quarters (it being understood that
to the extent not actually received within such fiscal quarters, such
reimbursement amounts shall be deducted in calculating Consolidated EBITDA for
such fiscal quarters in the future)
$
20.
Earn-out obligations incurred in connection with any Permitted Acquisitions or
other investment and paid or accrued during the applicable period and on similar
acquisitions completed prior to the Original Closing Date
$



31



--------------------------------------------------------------------------------





21.
Business interruption insurance in an amount representing the losses for the
applicable period that such proceeds are intended to replace (whether or not yet
received so long as the Borrower in good faith expects to receive the same
within the next four (4) fiscal quarters (it being understood that to the extent
not actually received within such fiscal quarters, such proceeds shall be
deducted in calculating Consolidated EBITDA for such fiscal quarters in the
future))
$
22.
Sum of Lines A6 through A21
$
23.
Extraordinary gains and unusual or non-recurring gains
$
24.
Non-cash gains (excluding any non-cash gain representing reversal of an accrual
or reserve for a potential cash item that reduced Consolidated EBITDA in any
prior period)
$
25.
Sum of Lines A23 and A24
$
26.
Net gain (loss) resulting from Hedging Obligations and the application of
Accounting Standards Codification Topic 815 and International Accounting
Standards No. 39
$
27.
Any net gain (loss) resulting from currency translation gains or losses related
to currency remeasurements of indebtedness (including any net loss or gain
resulting from hedge agreements for currency exchange risk)
$
28.
Line A26 plus or minus Line A27, as applicable
$
29.
Line A22 minus Line A25, increased or decreased by Line A28, as applicable
(“Consolidated EBITDA”)
$
30.
Ratio of Line A5 to Line A29
_____:1.00
31.
Line A30 ratio must not exceed
_____:1.00
32.
The Borrower is in compliance (circle yes or no)
yes / no



B.
Interest Coverage Ratio (Section 6.22(b))

1.
Consolidated EBITDA (Line A29)
$
2.
Interest charges for four fiscal quarters then ended (including imputed interest
charges with respect to Capitalized Lease Obligations) payable in cash
$
3.
Non-cash interest expense for four fiscal quarters then ended attributable to
the movement in the mark to market valuation of Hedging Obligations or other
derivative instruments pursuant to GAAP, amortization of deferred financing
fees, debt issuance costs, commissions, fees and expenses
$
4.
Any expensing of bridge, commitment and other financing fees for four fiscal
quarters then ended
$
5.
Costs in connection with the Transactions and any annual administrative or other
agency fees
$
6.
Line B2 minus Lines B3, B4 and B5
$
7.
Interest income for four fiscal quarters then ended
$
8.
Line B6 minus Line B7 (“Interest Expense”)
$
9.
Ratio of Line B1 to Line B8
_____:1.00
10.
Line B9 shall exceed
_____:1.00
11.
The Borrower is in compliance (circle yes or no)
yes / no



32



--------------------------------------------------------------------------------









Schedule II
To Compliance Certificate
VANTIV, LLC
Excess Cash Flow Calculations
For Second Amended and Restated Loan Agreement Dated as of October 14, 2016* 
A.    Cash Flow
1.
Consolidated Net Income (as calculated on line A6 of Schedule I)
$
2.
Amounts deducted in arriving at the Consolidated Net Income amount in respect of
all Charges for (i) depreciation of fixed assets and amortization of intangible
assets and (ii) all other Non-Cash Charges
$
3.
Sum of Lines A1 and A2
$
4.
Additions (reductions) to Consolidated Working Capital of the Borrower and its
Restricted Subsidiaries (but excluding any such increase or reduction, as
applicable, arising from any Acquisition or Disposition by the Borrower or any
of its Restricted Subsidiaries or the reclassification of current assets to long
term assets (and vice-versa) and current liabilities to long term liabilities
(and vice-versa) and the application of purchase accounting)
$
5.
All non-cash gains or benefits added in computing Consolidated Net Income
$
6.
Line A3 minus Line A5, increased or decreased by Line A4, as applicable (“Cash
Flow”)
$































                                                                        
* 
Unless otherwise defined herein, the terms used in this Schedule II to
Compliance Certificate shall have the meanings ascribed thereto in the Loan
Agreement.





33



--------------------------------------------------------------------------------





B.    Excess Cash Flow
1.
The aggregate amount of payments required to be (and actually) made or otherwise
paid by the Borrower and its Restricted Subsidiaries in respect of all principal
on all Indebtedness (whether at maturity, as a result of mandatory prepayment,
acceleration or otherwise, but excluding voluntary prepayments deducted pursuant
to Section 2.8(c)(iii)(B) of the Loan Agreement)
$
2.
Capital expenditures of the Borrower and its Restricted Subsidiaries made in
cash (except to the extent financed with long-term Indebtedness (other than
revolving Indebtedness))
$
3.
The amount of (i) investments made by the Borrower and its Restricted
Subsidiaries pursuant to Section 6.17(f), (l), (o)(i) and (v) of the Loan
Agreement and (ii) Distributions made by the Borrower and its Restricted
Subsidiaries pursuant to Section 6.18(b), (d), (e), (f)(x), (h), (g), (k),
(l),and (m) of the Loan Agreement, in each case, in cash (except, in each case,
to the extent financed with long-term Indebtedness (other than revolving
Indebtedness))
$
4.
Cash losses from any sale or disposition outside the ordinary course of business
$
5.
The aggregate consideration required to be paid in cash by the Borrower and its
Restricted Subsidiaries pursuant to binding contracts entered into prior to or
during such period relating to investments permitted pursuant to Section
6.17(f), (l), (o)(i) or (v) of the Loan Agreement or capital expenditures to be
consummated or made during the period of four (4) consecutive fiscal quarters of
the Borrower following the end of such period (except, in each case, to the
extent financed with long-term Indebtedness (other than revolving Indebtedness))
$
6.
The aggregate amount of expenditures (other than investments or Distributions)
actually made by the Borrower and its Restricted Subsidiaries in cash during
such Fiscal Year (including expenditures for the payment of financing fees) to
the extent that such expenditures are not expensed and amounts in respect
thereof are not otherwise deducted in computing Consolidated Net Income for such
period or any prior period (except, in each case, to the extent financed with
long-term Indebtedness (other than revolving Indebtedness))
$
8.
Sum of Lines B1, and (without duplication) to the extent that each is not
deducted in computing Consolidated Net Income, Lines B2, B3, B4, B5 and B6
$
9.
Line A6 minus Line B8 (“Excess Cash Flow”)
$



C.    Senior Secured Leverage Ratio
1.
Amount of Total Funded Debt (as calculated on line A5 of Schedule I) that is
secured by a Lien on any asset or property of the Borrower or the Restricted
Subsidiaries, which is not subordinated in right of payment to the Obligations
$
2.
Consolidated EBITDA (as calculated on line A29 of Schedule I)
$
3.
Ratio of Line C1 to Line C2
_______: 1.00





34



--------------------------------------------------------------------------------






EXHIBIT G


Assignment and Assumption
This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Loan Agreement identified below (as it may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex I attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment as if set forth herein in full. Terms used herein and not
otherwise defined shall have the meaning assigned to such term in the Loan
Agreement.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Loan Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and Percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective Facilities identified below
(including, to the extent included in any such Facilities, letters of credit and
swingline loans) (the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and the Loan Agreement, without representation or warranty by the Assignor.
1.
Assignor:
 
2.
Assignee:
                                       [and is an Affiliate [Identify Lender]]
3.
Borrower:
VANTIV, LLC
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Loan Agreement
5.
Loan Agreement:
The Second Amended and Restated Loan Agreement dated as of October 14, 2016,
among the Borrower, the Lenders party thereto from time to time, the
Administrative Agent and the other agents named therein.
6.
Assigned Interest:
 



Facility Assigned
Aggregate Amount of
Commitment/Loans
for all Lenders of
applicable Facility
Amount of
Commitment/Loans
Assigned of
applicable Facility
Percentage Assigned
of
Commitment/Loans
of applicable
Facility
 
 
 
 
 
 
 
 
 
 
 
 



35



--------------------------------------------------------------------------------





Effective Date:         , 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
7.    Notice and Wire Instructions:
[NAME OF ASSIGNOR]
 
[NAME OF ASSIGNOR]
 
 
 
Notices:
 
Notices:
 
 
 
 
 
 
 
 
 
Attention:
 
Attention:
Telecopier:
 
Telecopier:
 
 
 
with a copy to:
 
 
 
 
 
 
 
 
 
 
 
Attention:
 
Attention:
Telecopier:
 
Telecopier:
 
 
 
Wire Instructions:
 
Wire Instructions:





The terms set forth in this Assignment are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]
By:                      
Name:
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:                      
Name:
Title:


36



--------------------------------------------------------------------------------





[Consented to and] Accepted:
[JPMorgan Chase Bank, N.A., as
Administrative Agent
By                        
Title:]
[Consented to:
[VANTIV, LLC
By                        
Title:]
[Consented to:
[JPMorgan Chase Bank,, N.A.,
as L/C Issuer and/or Swing Line Lender
By                    
Title:]


























































37



--------------------------------------------------------------------------------













Annex 1
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ACCEPTANCE AGREEMENT
1.    Representations and Warranties.
1.1
Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Loan Documents”),
or any collateral thereunder, (iii) the financial condition of the Borrower, any
of its Subsidiaries or Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2
Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender or L/C Issuer under the Loan Agreement, (ii) it meets all requirements
of an Eligible Assignee under the Loan Agreement (subject to receipt of such
consents as may be required under the Loan Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Loan Agreement as a
Lender or L/C Issuer thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender or L/C Issuer thereunder, (iv) it has
received a copy of the Loan Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender or L/C Issuer, (v) if it is a Foreign Lender, attached to the
Assignment is any documentation required to be delivered by it pursuant to the
terms of the Loan Agreement, duly completed and executed by the Assignee and
(vi) it is not a Prohibited Lender; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender or L/C Issuer and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance



38



--------------------------------------------------------------------------------





with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender or L/C Issuer.
2.
Payments. From and after the Effective Date, the Administrative Agent shall make
all

payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.
3.
General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and permitted
assigns. This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment by telecopy shall be effective as delivery
of a manually executed counterpart of this Assignment. This Assignment shall be
governed by, and construed in accordance with, the internal laws of the State of
New York.





39



--------------------------------------------------------------------------------








EXHIBIT H-1
Form of Trademark Security Agreement
This [•], 20[•], [•] (“Debtor”) with its principal place of business and mailing
address at [•], for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, assigns, mortgages and pledges as collateral
security to JPMorgan Chase Bank, N.A., a national banking association (the
“Agent”), with its mailing address at 500 Stanton Christiana Rd., NCC2, Floor
03, Newark, DE 19713-2107, acting as collateral agent hereunder for the Secured
Parties as defined in the Security Agreement referred to below, and its
successors and assigns, and grants to the Agent for the benefit of the Secured
Parties a first priority lien on and security interest in, and acknowledges and
agrees that the Agent has and shall continue to have until the earlier of the
Termination Date and the Release Date (each as defined in the Loan Agreement
referred to in the Security Agreement) for the benefit of the Secured Parties a
continuing first priority lien on and security interest in, and right of set-off
against, all right, title, and interest of such Debtor, whether now owned or
existing or hereafter created, acquired or arising, in and to all of the
following:
(i)    Each trademark, trademark registration, and trademark application owned
by the Debtor that is registered or the subject of a pending application with
any United States federal governmental authority, other than to the extent the
same constitutes Excluded Property, and all of the goodwill of the business
connected with the use of, and symbolized by, each such trademark, trademark
registration, and trademark application, including those listed on Schedule A
hereto; and
(ii)    All proceeds of the foregoing, including without limitation any claim by
Debtor against third parties for damages by reason of past, present or future
infringement of any trademark, trademark registration, or trademark application
listed on Schedule A hereto or by reason of injury to the goodwill associated
with any such trademark, trademark registration, or trademark application, in
each case together with the right to sue for and collect said damages;
to secure the prompt and complete payment and performance of all Secured
Obligations of Debtor as set out in that certain Amended and Restated Security
Agreement, dated as of June 13, 2014, among Debtor, Agent and the other debtors
party thereto, as the same may be amended, restated, amended and restated or
otherwise modified from time to time (the “Security Agreement”). All capitalized
terms used herein without definition have the meanings given to such terms in
the Security Agreement.
Debtor does hereby further acknowledge and affirm that the rights and remedies
of the Agent with respect to the assignment, mortgage, pledge and security
interest in the trademarks, trademark registrations, and trademark applications
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated herein by reference as if fully
set forth herein. In the event of any conflict between the terms of this
Trademark Security Agreement and the terms of the Security Agreement, the terms
of the Security Agreement shall govern.
This Trademark Security Agreement and the rights and obligations of the parties
hereunder shall be governed by, and construed by and interpreted in accordance
with, the law of the State Of New York.


40



--------------------------------------------------------------------------------







Schedule A
to Trademark Security Agreement
U.S. Trademark Registration/Application Numbers
Title
Reg. No. / App.
No.
 
 
 
 









41



--------------------------------------------------------------------------------






EXHIBIT H-2
Form of Patent Security Agreement
This [•], 20[•], [•] (“Debtor”) with its principal place of business and mailing
address at [•], for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, assigns, mortgages and pledges as collateral
security to JPMorgan Chase Bank, N.A., a national banking association (the
“Agent”), with its mailing address at 500 Stanton Christiana Rd., NCC2, Floor
03, Newark, DE 19713-2107, acting as collateral agent hereunder for the Secured
Parties as defined in the Security Agreement referred to below, and its
successors and assigns, and grants to the Agent for the benefit of the Secured
Parties a first priority lien on and security interest in, and acknowledges and
agrees that the Agent has and shall continue to have until the earlier of the
Termination Date and the Release Date (each as defined in the Loan Agreement
referred to in the Security Agreement) for the benefit of the Secured Parties a
continuing first priority lien on and security interest in, and right of set-off
against, all right, title, and interest of such Debtor, whether now owned or
existing or hereafter created, acquired or arising, in and to all of the
following:
(i)    Each patent and patent application owned by the Debtor that is registered
or the subject of a pending application with any United States federal
governmental authority, other than to the extent the same constitutes Excluded
Property, and all of the inventions described and claimed therein and any and
all reissues, continuations, continuations-in-part or extensions thereof,
including those listed on Schedule A hereto; and
(ii)    All proceeds of the foregoing, including without limitation any claim by
Debtor against third parties for damages by reason of past, present or future
infringement of any patent or patent application listed on Schedule A hereto, in
each case together with the right to sue for and collect said damages;
to secure the prompt and complete payment and performance of all Secured
Obligations of Debtor as set out in that certain Amended and Restated Security
Agreement, dated as of June 13, 2014, among Debtor, Agent and the other debtors
party thereto, as the same may be amended, restated, amended and restated or
otherwise modified from time to time (the “Security Agreement”). All capitalized
terms used herein without definition have the meanings given to such terms in
the Security Agreement.
Debtor does hereby further acknowledge and affirm that the rights and remedies
of the Agent with respect to the assignment, mortgage, pledge and security
interest in the patents and patent applications made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this Patent Security Agreement and the terms
of the Security Agreement, the terms of the Security Agreement shall govern.
This Patent Security Agreement and the rights and obligations of the parties
hereunder shall be governed by, and construed by and interpreted in accordance
with, the law of the State Of New York.


42



--------------------------------------------------------------------------------





Schedule A
To Patent Security Agreement
U.S. Patent Numbers
Title
Reg. No. / App.
No.
 
 
 
 
 
 
 
 
 
 





43



--------------------------------------------------------------------------------






EXHIBIT H-3
Form of Copyright Security Agreement
This [•], 20[•], [•] (“Debtor”) with its principal place of business and mailing
address at [•], for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, assigns, mortgages and pledges as collateral
security to JPMorgan Chase Bank, N.A., a national banking association (the
“Agent”), with its mailing address at 500 Stanton Christiana Rd., NCC2, Newark,
DE 19713-2107, acting as collateral agent hereunder for the Secured Parties as
defined in the Security Agreement referred to below, and its successors and
assigns, and grants to the Agent for the benefit of the Secured Parties a first
priority lien on and security interest in, and acknowledges and agrees that the
Agent has and shall continue to have until the earlier of the Termination Date
and the Release Date (each as defined in the Loan Agreement referred to in the
Security Agreement) for the benefit of the Secured Parties a continuing first
priority lien on and security interest in, and right of set-off against, all
right, title, and interest of such Debtor, whether now owned or existing or
hereafter created, acquired or arising, in and to all of the following:
(i)    Each copyright, copyright registration, and copyright application owned
by Debtor that is registered or the subject of a pending application with any
United States federal governmental authority, other than to the extent the same
constitutes Excluded Property, and all of the works of authorship described and
claimed therein and any and all renewals, derivative works, enhancements,
modifications, new releases and other revisions thereof, including those listed
on Schedule A hereto; and
(ii)    All proceeds of the foregoing, including without limitation any claim by
Debtor against third parties for damages by reason of past, present or future
infringement of any copyright, copyright registration, or copyright application
listed on Schedule A hereto, in each case together with the right to sue for and
collect said damages;
to secure the prompt and complete payment and performance of all Secured
Obligations of Debtor as set out in that certain Amended and Restated Security
Agreement, dated as of June 13, 2014, among Debtor, Agent and the other debtors
party thereto, as the same may be amended, restated, amended and restated or
otherwise modified from time to time (the “Security Agreement”). All capitalized
terms used herein without definition have the meanings given to such terms in
the Security Agreement.
Debtor does hereby further acknowledge and affirm that the rights and remedies
of the Agent with respect to the assignment, mortgage, pledge and security
interest in the copyrights, copyright registrations, and copyright applications
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated herein by reference as if fully
set forth herein. In the event of any conflict between the terms of this
Copyright Security Agreement and the terms of the Security Agreement, the terms
of the Security Agreement shall govern.
This Copyright Security Agreement and the rights and obligations of the parties
hereunder shall be governed by, and construed by and interpreted in accordance
with, the law of the State of New York.










44



--------------------------------------------------------------------------------





Schedule A
To Copyright Security Agreement
U.S. Copyright Registration Numbers
Title of Copyright    Registration Number




45



--------------------------------------------------------------------------------






SCHEDULE 1
Term Loan Commitments and Revolving Credit Commitments
as of the Second Restatement Effective Date




[On File with the Administrative Agent]












46



--------------------------------------------------------------------------------






SCHEDULE 5.10
Subsidiaries


Subsidiary of Borrower
Jurisdiction of Organization
Percentage Ownership of Equity Interest
Direct Owner
NPC Group, Inc.
Delaware
100%
vantiv, LLC
National Processing Company Group, Inc.
Delaware
100%
NPC Group, Inc.
National Processing Company
Nebraska
100%
National Processing Company Group, Inc.
Best Payment Solutions, Inc.
Illinois
100%
National Processing Company
Vantiv Services Company (f/k/a National Processing Management Company)
Delaware
100%
NPC Group, Inc.
Vantiv eCommerce, LLC (f/k/a Litle & Co. LLC)
Delaware
100%
National Processing Company
Vantiv Integrated Payments Solutions, Inc. (Element Payment Services, Inc.)
Nevada
100%
National Processing Company
People’s United Merchant Services, LLC
Delaware
51%
National Processing Company
MPS Holding Corp.
Delaware
100%
National Processing Company
Vantiv Integrated Payments, LLC (f/k/a Mercury Payment Systems, LLC) 1
Delaware
100%
MPS Holding Corp.
Vantiv Integrated Payments Canada, LLC (f/k/a Mercury Payment Systems Canada,
LLC)
Delaware
100%
Vantiv Integrated Payments, LLC (f/k/a Mercury Payment Systems, LLC) 2
MML 1 LLC
Delaware
100%
Vantiv Integrated Payments, LLC (f/k/a Mercury Payment Systems, LLC) 3
Vantiv Company, LLC
Indiana
100%
vantiv, LLC
8500 Governor’s Hill Drive, LLC
Delaware
100%
vantiv, LLC
Vantiv Shared Services, LLC (f/k/a Vantiv International, LLC)
Delaware
100%
vantiv, LLC
Vantiv Gaming Solutions, LLC
Delaware
100%
vantiv, LLC
Vantiv Prepaid Solutions, LLC
Delaware
100%
vantiv, LLC



                                                           


1 Successor by merger to Mars Merger Sub, LLC.


2 Successor by merger to Mars Merger Sub, LLC.


3 Successor by merger to Mars Merger Sub, LLC.


47



--------------------------------------------------------------------------------






SCHEDULE 5.17
Capitalization


None.








48



--------------------------------------------------------------------------------






SCHEDULE 6.11
Contracts with Affiliates


None.








49



--------------------------------------------------------------------------------






SCHEDULE 6.14
Indebtedness


1.
Indebtedness with respect to Liens listed on Schedule 6.15.











50



--------------------------------------------------------------------------------






SCHEDULE 6.15
Liens


Jurisdiction
Debtor
Secured Party
Filing Info
Collateral
Fifth Third Processing Solutions, LLC
Delaware SOS
Fifth Third Processing Solutions, LLC
38 Fountain Square Plaza
Cincinnati, OH 45202
IBM Credit LLC
1 North Castle Drive
Armonk, NY 10504
2011 1238891
04/04/2011
Lease of Equipment
Mercury Payment Systems, LLC
Delaware SOS
Mercury Payment Systems, Inc.
10 Burnett Court
Suite 300
Durango, CO 81301
Global Payments Direct, Inc.
10 Glenlake Parkway
North Tower
Atlanta, GA 30328
2010 0711527
03/03/2010
Reserve account and compensation due under the Merchant Services Agreement
between Debtor and Secured Party effective 8/10/2003
Delaware SOS
Mercury Payment Systems, LLC
10 Burnett Ct
Ste 300
Durango, CO 81301
Wagner Equipment Co
18000 Smith Road
Aurora, CO 80011
2014 0690073
02/21/2014
Lease of Caterpillar XQ 400 serial number 0X4R00569
La Plata County, Colorado Clerk & Recorder
Mercury Payment Systems, LLC
Alpine Bank
Alpine Bank Durango
400 7th Street South
Rifle, CO 81650
and the Public Trustee of La Plata County, Colorado
1081994
06/03/2014
Construction Deed of Trust dated December 31, 2012
Mercury Payment Systems Canada, LLC
Delaware SOS
Mercury Payment Systems Canada, Inc.
10 Burnett Court
Suite 300
Durango, CO 81301
Global Payments Direct, Inc.
10 Glenlake Parkway
North Tower
Atlanta, GA 30328
2010 0809834
03/10/2010
All compensation due under the Merchant Services Agreement between Debtor and
Secured Party dated 1/29/2008



51



--------------------------------------------------------------------------------





Jurisdiction
Debtor
Secured Party
Filing Info
Collateral
National Processing Company
Nebraska SOS
RPSI, Inc.
20405 State Highway 249
Houston, TX 77070




Amends Debtor to: National Processing Company
(same address as above)


Amends Debtor to: National Processing Company
5100 Interchange Way, Louisville, KY 40229
MB Financial Bank, N.A.
6111 North River Road
Rosemont, IL 60018
9905409845-0
08/29/2005


Amendment
9909613828-0
12/09/2009


Amendment
9910617150-0
01/19/2010


Continuation
9810513545-0
05/16/2010
Continuation
9815839002-3
03/19/2015
Lease of Equipment
vantiv, LLC
Delaware SOS
vantiv, LLC
38 Fountain Square Plaza
Cincinnati, OH 45202
IBM Credit LLC
1 North Castle Drive
Armonk, NY 10504
2011 2513680
06/29/2011
Lease of Equipment
Delaware SOS
vantiv, LLC
8500 Governors Hill Dr.
Symmes Township, OH 45249
IBM Credit LLC
1 North Castle Drive
Armonk, NY 10504
2012 2511386
06/28/2012
Lease of equipment
Delaware SOS
vantiv, LLC
8500 Governors Hill Dr.
Cincinnati, OH 45249
IBM Credit LLC
1 North Castle Drive
Armonk, NY 10504
2012 3785484
10/01/2012
Lease of equipment
Delaware SOS
vantiv, LLC
8500 Governors Hill Dr
Symmes Township, OH 45249
IBM Credit LLC
1 North Castle Drive
Armonk, NY 10504
2013 2588235
7/5/13
Lease of equipment
Delaware SOS
vantiv, LLC
8500 Governors Hill Dr.
Cincinnati, OH 45249
IBM Credit LLC
1 North Castle Drive
Armonk, NY 10504
2014 2604841
07/01/2014
Lease of equipment
Delaware SOS
vantiv, LLC
8500 Governors Hill Dr
Symmes Township, OH 45249
IBM Credit LLC
1 North Castle Drive
Armonk, NY 10504
2015 3554739
08/17/2015
Lease of equipment



52



--------------------------------------------------------------------------------





Jurisdiction
Debtor
Secured Party
Filing Info
Collateral
8500 Governors Hill Drive, LLC
Delaware SOS
8500 Governors Hill Drive, LLC
8500 Governor’s Hill Drive
Cincinnati, OH 45249
New York Life Insurance Company
51 Madison Avenue
New York, NY 10010
2011 2641937
07/11/2011
All personalty related to 12.552 acres located on Governor’s Hill Drive
Ohio - Hamilton County
8500 Governors Hill Drive, LLC
8500 Governor’s Hill Drive
Cincinnati, OH 45249
New York Life Insurance Company
51 Madison Avenue
New York, NY 10010
11-0078962
07/13/2011
Fixtures related to 12.552 acres located on Governor’s Hill Drive
Element Payment Services, Inc.
Nevada SOS
Element Payment Services, Inc.
14415 South 50th St.
Suite 200
Phoenix, AZ 85044
Presidio Technology Capital, LLC
One Sun Court
Norcross, GA 30092


Key Equipment Finance Inc.
1000 McCaslin Blvd
GVS UCC Department
Superior, CO 80027
2009015396-4
6/22/09
Lease of computer equipment
Nevada SOS
Element Payment Services, Inc.
14415 South 50th St.
Suite 200
Phoenix, AZ 85044
Presidio Technology Capital, LLC
One Sun Court
Norcross, GA 30092


CIT Technology Financing Services, Inc.
1210 Ward Avenue
Suite 300
West Chester, PA 19380
2009015397-6
6/22/09
Lease of computer equipment



53



--------------------------------------------------------------------------------





Jurisdiction
Debtor
Secured Party
Filing Info
Collateral
Nevada SOS
Element Payment Services, Inc.
14415 South 50th St.
Suite 200
Phoenix, AZ 85044
Presidio Technology Capital, LLC
One Sun Court
Norcross, GA 30092


Wells Fargo Financial Leasing, Inc.
MAC F4031-040
800 Walnut Street
Des Moines, IA 50309
2009024683-4
10/13/09
Lease of computer equipment
Nevada SOS
Element Payment Services, Inc.
14415 South 50th St.
Suite 200
Phoenix, AZ 85044
Presidio Technology Capital, LLC
One Sun Court
Norcross, GA 30092


Heartland Business Credit
390 Union Blvd.
Suite 600
Lakewood, CO 80028
2009024686-0
10/13/09
Lease of computer equipment
Nevada SOS
Element Payment Services, Inc.
14415 South 50th St.
Suite 200
Phoenix, AZ 85044
Presidio Technology Capital, LLC
One Sun Court
Norcross, GA 30092


Heartland Business Credit
390 Union Blvd.
Suite 600
Lakewood, CO 80028
2009029374-4
12/8/09
Lease of computer equipment
Nevada SOS
Element Payment Services, Inc.
14415 S 50th Street
Phoenix, AZ 85044
Hewlett-Packard Financial Services Company
420 Mountain Ave
Murray Hill, NJ 07974
2010009705-6
4/20/10
Lease of equipment
Nevada SOS
Element Payment Services, Inc.
14415 South 50th Street
Suite 200
Phoenix, AZ 85044
Presidio Technology Capital, LLC
One Sun Court
Norcross, GA 30092


Heartland Business Credit
390 Union Blvd.
Suite 600
Lakewood, CO 80028
2010017305-8
7/13/10
Lease of computer equipment



54



--------------------------------------------------------------------------------






SCHEDULE 6.17
Investments




1.
Equity investments by the Borrower in its Restricted Subsidiaries existing as of
the Restatement Effective Date.



2.
Equity investment by Vantiv Gaming Solutions, LLC in Sightline Payments LLC
pursuant to which Vantiv Gaming Solutions, LLC paid $2,998,740 in the aggregate
for 1,590 Class B Units.



3.
Intercompany Revolving Loan Agreement between vantiv, LLC, as the lender, and
People’s United Merchant Services, LLC, as the borrower, in an amount up to
$10,000,000.



4.
Convertible Unsecured Promissory Note between Vantiv Gaming Solutions, LLC, as
the lender, and Sightline Payments LLC, as the borrower, in the aggregate
principal amount of $4,002,267 due and payable on May 16, 2017.









55



--------------------------------------------------------------------------------






SCHEDULE 6.24
Certain Post-Closing Obligations


Within 14 days of the Second Restatement Effective Date, delivery to the
Administrative Agent of stock certificate for Vantiv Integrated Payments
Solutions, Inc. together with related stock power.






56

